Dismissed and Memorandum Opinion filed July 8, 2004








Dismissed and Memorandum Opinion filed July 8, 2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00606-CR
NO.
14-04-00607-CR
____________
 
JOSEPH SEPEDA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
179th District Court
Harris County,
Texas
Trial Court Cause Nos. 949,911
& 951,674  
 

 
M E M O R A N D U M   O P I N I O N




In cause number 949,911,[1]
Appellant entered a guilty plea to theft from the person of another, a state
jail felony, enhanced by two previous felony convictions for burglary.  In cause number 951,674,[2]
Appellant entered a guilty plea to theft from the person of another, enhanced
by the two prior felony burglary convictions. 
In accordance with the terms of plea bargain agreements with the State,
on May 6, 2004, the trial court sentenced appellant in each cause number to
confinement for eight years in the Institutional Division of the Texas
Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  Because appellant has no right to appeal, we
dismiss.  
The trial court entered certifications of the defendant=s right to appeal in which the court
certified that these are plea bargain cases, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 8, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.
Do Not Publish C Tex. R. App.
P. 47.2(b).
 




[1]  Appellant was
indicted for robbery for stealing the victim=s purse
after pushing her to the ground and hitting her.


[2]  Appellant was
indicted for robbery for threatening to kill the victim while committing theft.